Title: George Ticknor to Thomas Jefferson, 10 July 1816
From: Ticknor, George
To: Jefferson, Thomas


          
            Dear Sir,
            Göttingen July 10. 1816.
          
          The vessel, which carries this to my father, carries him also for you the following books—
          
            
                
              Homerus Heyne
               8. 8vo.
              
            
            
              
              Virgilius Heyne
               4. 8vo.
              
            
            
              
              Æschylus Schultz
               3. 8vo.
              
            
            
              
              Juvenalis Ruperti
               2. 8vo.
              
            
            
              
              Tacitus Oberlini
               4. 8vo
              
            
            
              
              
              21. 8vo
              —cost $35.55.
            
          
          This sum, with the charges my father will pay on it in Boston, you can, as may be most convenient—to you repay to him there or to me—in Paris, or in any other way you may designate.—I send them unbound, because binding here is expensive & poor—and you will observe that I have used the Virgil a little, as I send you my own copy, rather than lose a good opportunity by waiting for the one I ordered for you s above two months since but which has not yet arrived.
          Loesner’s Hesiod is not to be had here, but I shall probably be able to pick it up somewhere—
          
          Coray’s editions are so dear here that I think you would prefer to have me purchase them in Paris, which I shall do unless you direct otherwise
          I hesitate about purchasing the German Herodotus, till I know, whether Mr. Warden has purchased the Oxford one.—
          These are all the books mentioned in your’s of Feb. 8. which I received April 19.—
          When you have looked through these, I think you will like the German editions, & if you should think proper to order any more of them in the course of the winter, I can without inconvenience, send them by with my own books, which I shall in ye spring forward from here through Hamburg.—At any rate, I must in the spring of 1817  be in Paris & in the winter of 1818–19 in Florence, Rome, & Naples—and whatever commissions you or Col. Randolph may have that I can execute in France or Italy, I shall do with great pleasure & ease,—as I shall be continually purchasing & sending out books for myself.—
          
            I remain, with great respect, Yrs. etc.
            Geo: Ticknor.
          
        